                        UNITED STATES DISTRICT COURT

                        EASTERN DISTRICT OF LOUISIANA


JASON ROMERO                                            CIVIL ACTION

VERSUS                                                  NO. 19-11438-WBV-MBN

JAYE ROMERO                                             SECTION: D (5)




                                ORDER AND REASONS
        Local Rule 11.1 of the Eastern District of Louisiana provides, in pertinent part,

that, “Each attorney and pro se litigant has a continuing obligation promptly to notify

the court of any address or telephone number change.” 1 The Local Rules further

provide that:

                The failure of an attorney or pro se litigant to notify the
                court of a current e-mail or postal address may be
                considered cause for dismissal for failure to prosecute when
                a notice is returned to the court because of an incorrect
                address and no correction is made to the address for a
                period of 35 days from the return.2

        Jason Romero, a pro se plaintiff, commenced this litigation by filing a Complaint

in this Court on July 1, 2019.3 That same day, Plaintiff filed an Application to Proceed

In District Court Without Prepaying Fees or Costs (Short Form),4 or a request to proceed

in forma pauperis. The Court granted the request on July 2, 2019,5 and a copy of the

Order was sent to Plaintiff via United States Postal Service at the address provided in


1 Local Rule 11.1.
2 Local Rule 41.3.1.
3 R. Doc. 1.
4 R. Doc. 2.
5 R. Doc. 3.
his Complaint. The Court also issued a Summons as to defendant, Jaye Romero, on July

2, 2019.6 On July 24, 2019, the case was transferred to the undersigned, and a copy of

the transfer Order was mailed to Plaintiff via United States Postal Service.7

          On July 8, 2019, the mail containing the Court’s July 2, 2019 Order was returned

as undeliverable. Likewise, the mail containing the Court’s July 24, 2019 Order was

returned as undeliverable on July 29, 2019. More than 35 days have passed from the

date of both of the returns without any corrective action taken as to the Plaintiff’s

address.         The Court finds that Plaintiff’s failure to correct his address is cause for

dismissal for failure to prosecute under Local Rule 41.3.1.

          Accordingly,

          IT IS HEREBY ORDERED that this civil action is DISMISSED without

prejudice for failure to prosecute.

          New Orleans, Louisiana, September 18, 2019.




                                              ______________________________
                                              WENDY B. VITTER
                                              United States District Judge




6   R. Doc. 4.
7   R. Doc. 6.
